Title: To James Madison from William Duane, 1 May 1807
From: Duane, William
To: Madison, James



Sir,
Philadelphia, May 1. 1807

I am induced to apply to you on the present occasion by an incidental hint which fell in conversation from a very intelligent gentleman in this city, who enquiring the progress of my edition of Dr. Franklin’s works, suggested that I ought to make application for liberty to copy such articles as might be deemed of value, of Dr. Franklin’s political productions while he was abroad, and that there were such in the Department of State.  As I had not before conceived that idea, and as I cannot now say whether it is wellfounded or not; I have thought it proper to intimate a wish to you, in this respectful form, to be permitted to transcribe any papers of Dr Franklins that may be so deposited, and which it may not be improper to publish.  I should have made this application long since, had I not expected to have been in Washington long before; nor shall I expect any answer at present, as I propose waiting on you personally for the purpose, on my way to Richmond about the 20th. of the present month.  I have not thought it proper to trouble the President on the subject, concluding that you would if necessary consult him.
I see by the papers that Capt. McGregors commission as consul at St. Croix had not been received some time ago.  I forwarded it to Mr. Prom a Danish Merchant at St. Croix, who is the husband my wife’s Sister, and make no doubt of its Safe delivery.  I thought it proper to mention this lest it should be supposed I had omitted to send it.  I am Sir with respect your obedt. Sert.

Wm. Duane

